05/11/2020



                                                                                  Case Number: DA 20-0116




           IN THE SUPREME COURT OF THE STATE OF MONTANA
            THE OFFICE OF THE CLERK OF THE SUPREME COURT
                           HELENA, MONTANA

                                     Supreme Court No.
                                        DA 20-0116



Lincoln Properties, LLC,

            Plaintiff and Appellant
                                                    GRANT OF EXTENSION
                    -vs-

American Equity Exchange, Inc.

             Defendant and Appellee.


      Pursuant to authority granted under M. R. App. P. 26(1), Appellant Lincoln
Properties, LLC, is given an extension of time until June 10, 2020, to prepare, file, and
serve its opening brief on appeal.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 11 2020